PER CURIAM.
The appellant, as plaintiff, filed a petition for dissolution of marriage. Therein, he set forth that the parties had acquired certain properties and requested the court to make an equitable division thereof. The appellee, as respondent in the trial court, filed an answer, admitted the acquisition of properties and, likewise, requested the trial court to make a disposition thereof.
After the chancellor made such a division of the properties and awarded the wife alimony, the appellant appeals and contends first, that the trial court erred in dividing the property and, second, that he erred in the award of alimony. We find no merit in either contention. See: Baker v. Baker, 271 So.2d 796 (Fla. 3d DCA 1973); Walton v. Walton, 290 So.2d 110 (Fla. 3d DCA 1974); Lash v. Lash, 307 So.2d 241 (Fla. 2d DCA 1975); Mosher v. Mosher, 321 So.2d 450 (Fla. 2d DCA 1975); Messer v. Messer, 342 So.2d 1076 (Fla. 2nd DCA 1975); Gratton v. Gratton, 358 So.2d 262 (Fla. 3d DCA 1978).
Therefore, the final judgment here under review be and the same is hereby affirmed.